            Case 3:14-cr-00175-WHA Document 1472 Filed 09/16/21 Page 1 of 3




 1   JENNER & BLOCK LLP
     Reid J. Schar (pro hac vice)
 2   RSchar@jenner.com
     353 N. Clark Street
 3
     Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6   Kate Dyer (Bar No. 171891)
     kdyer@clarencedyer.com
 7   899 Ellis Street
 8   San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
     Kevin J. Orsini (pro hac vice)
11   korsini@cravath.com
12   825 Eighth Avenue
     New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                                     UNITED STATES DISTRICT COURT
17                                  NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION
18
19
     UNITED STATES OF AMERICA,                          Case No. 14-CR-00175-WHA
20
                                    Plaintiff,          SUPPLEMENTAL SUBMISSION IN
21                                                      RESPONSE TO QUESTION 7 IN
22                                                      FOLLOW-UP QUESTIONS RE DIXIE
            v.                                          AND FLY FIRES
23
     PACIFIC GAS AND ELECTRIC COMPANY,                  Judge: Hon. William Alsup
24
                                    Defendant.
25
                                                     ques
26

27

28
                        SUPPLEMENTAL SUBMISSION IN RESPONSE TO QUESTION 7 IN
                             FOLLOW-UP QUESTIONS RE DIXIE AND FLY FIRES
                                      Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1472 Filed 09/16/21 Page 2 of 3




 1                  Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this

 2   further submission in response to Question 7 in the Court’s August 17, 2021 order (Dkt. 1417).

 3                  Question 7:
 4                  Please provide copies of all reports and memos and emails regarding the site visit on
                    April 16, 2021, regarding the plan for under-grounding the circuit and all reports and
 5                  memos and emails summarizing, describing or referring to the need to do so or the
                    proposal to do so or the problem leading to such proposals.
 6

 7   PG&E Supplemental Response:

 8                  Consistent with PG&E’s August 31, 2021 submission, PG&E delivered to the Court

 9   on August 31, 2021 and September 3, 2021 two thumb drives containing electronic copies of 4,098

10   documents bearing Bates PGE-DIXIE-NDCAL-0000001 to PGE-DIXIE-NDCAL-000017010 that

11   PG&E has identified as responsive to this request.1 On September 16, 2021, PG&E will deliver to

12   the Court a third thumb drive containing electronic copies of an additional 608 documents bearing

13   Bates PGE-DIXIE-NDCAL-000017011 to PGE-DIXIE-NDCAL-000018125 that PG&E has

14   identified as responsive to this request.

15                  As set forth in the August 31, 2021 submission, PG&E identified a list of thirteen

16   custodians (“Custodians”) likely to have emails responsive to this question, including individuals

17   involved with the 2021 Wildfire Distribution Risk Model; individuals involved in the development,

18   presentation, and management of the Bucks Creek 1101 distribution circuit approved by the Wildfire

19   Risk Governance Steering Committee in January 2021 (the “Bucks Creek 1101 System Hardening

20   Project”); and individuals who attended the April 16, 2021 site visit related to the Bucks Creek 1101

21   System Hardening Project. PG&E has determined that the Custodians’ Outlook calendar

22   appointments had not been separately collected. PG&E has since collected 1,859 of the Custodians’

23   Outlook calendar appointments (approximately 23,500 total documents including attachments) for

24   meetings between October 1, 2020 and July 13, 2021 that contain the search term “Buck* W/5

25
         1
           As set forth in PG&E’s August 31, 2021 submission, PG&E does not interpret the Court’s
26   question as calling for information protected by the attorney-client privilege or attorney work
27   product protection.

28                                                  2
                         SUPPLEMENTAL SUBMISSION IN RESPONSE TO QUESTION 7 IN
                              FOLLOW-UP QUESTIONS RE DIXIE AND FLY FIRES
                                       Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1472 Filed 09/16/21 Page 3 of 3




 1   Creek” in the subject or text of the Outlook calendar appointment or in any attachment thereto.

 2   From that collection, to supplement its prior production of emails in response to this request, PG&E

 3   is producing to the Court the 354 of these Outlook calendar appointments (608 total documents

 4   including attachments) that contain the search term “Buck* W/5 Creek” in the subject or text of the

 5   Outlook calendar appointment itself, as opposed to only containing the search term in an attachment.

 6   Where applicable, PG&E is redacting portions of documents determined to be protected by attorney-

 7   client privilege or to constitute attorney work product.

 8                  As set forth in PG&E’s August 31, 2021 submission, certain documents being

 9   provided to the Court contain personally identifying information and other confidential information.

10   PG&E is in the process of identifying this confidential information and will prepare and deliver a

11   redacted set and file a corresponding administrative motion to seal.

12

13    Dated: September 16, 2021                                   Respectfully Submitted,

14                                                                JENNER & BLOCK LLP
15

16                                                              By:    /s/ Reid J. Schar
                                                                      Reid J. Schar (pro hac vice)
17
                                                                  CRAVATH, SWAINE & MOORE LLP
18
19
                                                                By:    /s/ Kevin J. Orsini
20                                                                    Kevin J. Orsini (pro hac vice)

21                                                                CLARENCE DYER & COHEN LLP
22

23                                                              By:    /s/ Kate Dyer
                                                                      Kate Dyer (Bar No. 171891)
24

25                                                              Attorneys for Defendant PACIFIC GAS AND
                                                                ELECTRIC COMPANY
26

27

28                                                  3
                         SUPPLEMENTAL SUBMISSION IN RESPONSE TO QUESTION 7 IN
                              FOLLOW-UP QUESTIONS RE DIXIE AND FLY FIRES
                                       Case No. 14-CR-00175-WHA
